Petitioner commenced this CPLR article 78 proceeding challenging a determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination at issue has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. Accordingly, inasmuch as petitioner has received all the relief to which he is entitled and is no longer aggrieved, the appeal is dismissed as moot (see Matter of Lewis v Goord, 45 AD3d 1140, 1140 [2007]; Matter of Parkinson v McGinnis, 45 AD3d 1036, 1036 [2007]).
*1146Mercure, J.P., Peters, Rose, Lahtinen and Malone Jr., JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.